 In the Matter of PACIFIC TANKERS, INC., EMPLOYERandRADIO OF-FICERS'UNION,MARINE DIVISION, COMMERCIAL TELEGRAPHERSUNION, AFL, PETITIONERCase No. 21-RC-503.-Decided January 26, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Los An-geles, California, on October 22, 1948, before George H. O'Brien, hear-ing officer.At the hearing American Radio Association, CIO, hereincalled the Intervenor, moved to dismiss the petition on the groundthat the present proceeding is barred by an existing contract.Forreasons set forth below the motion is denied.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named herein claim to represent em-ployees of the Employer.3.The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.On January 10, 1948, the Employer entered into a collective bargain-ing agreement with American Communications Association, MarineDepartment, CIO, such agreement to remain in effect until January1, 1949, and from year to year thereafter unless notice of a desire toterminate the agreement is given by either party between October 1and 20 of any calendar year. The Intervenor, claiming to be the legal`Reynolds,Murdock,and Gray.81 N. L.R. B., No. 55.325 326DECISIONSOF NATIONALLABOR RELATIONS BOARDsuccessor of the original contracting union,' urges this contract asa bar with respect to the present proceeding.As the petition hereinwas filed within a reasonable period in advance of the automatic re-newal clause inthe contract, we find, without regard to any otherconsiderations, that the contract is not a bar to a present determina-tion of representatives.2We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All radio officers employed on ocean-going tankers operated by theEmployer, Pacific Tankers, Inc., excluding supervisors and all otheremployees.5.The Petitioner contends that the Intervenor should be denied aplace on the ballot. The Intervenor relies on its interest as the claimedsuccessor of the contracting union, as justifying its request that itsnamebe placed on the ballot.3However, without determining whatrights, if any, the Intervenor may have received from the contractingunion, we shall, in view of the Intervenor's alleged contractual in-terest and colorable claim to representation, accord it a place on theballot.4DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 90 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, among'In support of its claim as legal successor to the original contracting union, the Inter-venor has proffered in evidence a copy of a Consent Decree,No. 378281, entered in theSuperior Court of the State of California,in and for the city and county of San Francisco.2Matter ofGemeo Engineering and Manufacturing Co , Inc.,76 NL. R. B. 437;Matterof Philadelphia Suburban Transportation Company,79N. L. R. B. 448.'The Intervenor has not submitted any authorization cards to establish a representationinterest herein.*Matter of Bull Insular Line, Inc., et al.,63 N. L. R. B. 154.Matter of American Manu-facturing Company, 73 N.L. R. B. 920.Since we find the Intervenor entitled to a place on the ballot because of its colorableclaim to representation,it becomes unnecessary to pass upon the propriety of the hearingofficer's ruling refusing to allow the Intervenor to present authorization cards as proofof interest at the hearing,as such ruling could not under these circumstances beprejudicial5Any participant in the election directed herein may,upon its prompt request to andapproval,thereof by the Regional Director,have its name removed from the ballot. PACIFIC TANKERS, INC.327the employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been dischargedfor causeand have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether they desire to be represented, for purposes of col-lective bargaining, by Radio Officers' Union, Marine Division, Com-mercial Telegraphers Union, AFL, or by American Radio Association,CIO, or by neither.